Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Rewrite claim as follows:
--1.  An imaging apparatus comprising:
a first scintillator layer configured to provide first photons for generating first image signals of a first image with a first quantum efficiency, the [fist] first image having a first spatial resolution;
a second scintillator layer configured to provide second photons for generating second image signals of a second image with a second quantum efficiency, the second image having a second spatial resolution, wherein the first quantum efficiency is different from the second quantum efficiency, and the first spatial resolution is different from the second spatial resolution; and an image combiner configured to determine an output image based on the first image signals and the second image signals.--
	Claim 1 has been amended to correct a spelling error. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an imaging apparatus comprising a first scintillator layer with a first quantum efficiency and a first spatial resolution and a second scintillator layer with a second quantum efficiency and a second spatial resolution; wherein the first quantum efficiency is different than the second quantum efficiency and wherein the first spatial resolution is different than that of the second spatial resolution. Independent claim 1 defines this imaging apparatus. Independent claim 19 defines a method for operating an imaging apparatus similar to that of claim 1. Independent claim 20 defines a product having a medium storing a set of instructions that perform imaging using an imaging apparatus similar to that of independent claim 1. Dependent claims 2-18 are allowable for depending on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morf et al. (US 10,444,378 B1) and Morf (US 2019/0331806 A1) teach an imaging device with two different scintillator layers. However, neither mentions an imaging apparatus in the manner as defined by claimed invention. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/Primary Examiner, Art Unit 2884